Title: To James Madison from Alexander Scott, 11 August 1819
From: Scott, Alexander
To: Madison, James


Dear SirGeo: Town Aug 11th 1819
On my return home, I had the honor of receiving your favor of the 2d Ulto, and beg leave to tender you my most sincere thanks for your polite and friendly promise to write a few lines to the President, on the subject which I took the liberty to suggest to you.
Your friendly assistance on this occasion will be duly appreciated, and most gratefully remembered by me and my family. With Sentiments of high respect and Esteem I have the honor to be Dear Sir Yr obedt Sert
Alexander Scott
